 

 

Case 1:19-cv-02685-GLR Document 1-1 Filed 09/12/19 Page 1 of 2

Nghia H. Pho
Register Number 64014-037
FCI Butner Low
Federa! Correctional Institution
Post Office Box 999
Butner, North Carolina 27509

Robert C. Bonsib, Esquire

MarcusBonsib LLC

6411 Ivy Lane, Suite 116

Greenbelt, MD 20770 | June 7, 2019

Re: Work Product

Dear Mr. Bonsib:

| write to you with specific regard to my work product in my criminal action, case number
1:17-cr-00631-GLR.

i am requesting the totality of my work product, including, yet not limited to, all electronic or
written communications between the United States, law enforcement, or any other entity as
such relates to any exculpatory or other evidence in my case.

In addition, | request that any plea negotiations, statements or any other material relative to
discussions or interactions be provided to me forthwith.

 
 

 

Case 1:19-cv-02685-GLR Document 1-1 Filed 09/12/19 Page 2 of 2

Finally, |! am requesting that you expedite provision of this material to me thus | may be
prepared for any potential collateral attack upon my conviction or sentence. This is important
_ to me and I need to have this material in order to make any determination of what, if any
action should be undertaken at this critical interval.

: .

As you may be aware, receiving material in prison can be a cumbersome task, particularly if
the material, in whole or in part, has been converted to any digital format. | am therefore
requesting that you coordinate any disbursement through my son, Nam Pho. in this way, | may
be able to receive any digital material directly and have such converted to a more conducive
written format and thereafter received herein the facility or conversely, if it is equally viable,
you may send the digital records to my son and also send any written copies directly to me at
the facility. ‘

As always, | do appreciate your time and attention in this matter. | look forward to hearing
from you in the not so distant future as time is. of the essence and a critical component of any
effort to make a proper determination of what course of action that | may take in this matter.

rds,

    

Nghia H. Pho

Ce: file
Nam Pho
